Citation Nr: 1527455	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a November 2014 hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hepatitis C.  The Veteran assets that he contracted hepatitis C as a result of an air inoculation he received upon starting active duty service.  He has testified there was no sterilization of the inoculation instrument between inoculations.  November 2014 Board Hearing Trans at 3-4.  The Veteran has provided a February 2015 opinion from Dr. J.J.G. stating that, because the Veteran was exposed to significant blood during his military tour of duty and he denies other risk factors, it is more likely than not the blood exposure is the cause of hepatitis C.  However, as Dr. J.J.G. never mentions air inoculation, but only exposure to significat blood, it is unclear if Dr. J.J.G. is attributing hepatitis C to the same event as the Veteran detailed in testimony.  

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has a diagnosis of hepatitis C, he has attributed it to an in-service event, namely an air inoculation, and Dr. J.J.G.'s opinion is an indication that there is a possible nexus with service.  Therefore, a VA examination to determine the etiology of the Veteran's hepatitis C is necessary. 

In addition, provide the Veteran another opportunity to provide private medical evidence.  In testimony, the Veteran has indicated receiving private medical treatment and these records do not appear to be of file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify non-VA healthcare providers who have treated him for his hepatitis.  The Veteran should be asked to provide authorization and consent to obtain these records.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's currently diagnosed hepatitis C is etiologically related to the Veteran's active military service, to include any in-service air inoculations?

The examiner should elicit, from the Veteran, a complete history of possible in-service hepatitis C exposure and document such in the VA examination report.  A complete rationale should be provided for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




